Title: To James Madison from William C. C. Claiborne, 28 January 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 28 January 1806, New Orleans. “The enclosure No. 1, is a copy of a petition from sundry Merchants of this City—stating—that a considerable debt is due to them by His Catholic Majesty, and praying that Mr. Morales might be permitted to leave in this City an Agent ‘for the purpose of settling the remaining accounts of the Spanish Treasury with the Inhabitants of this Territory.’
                    “Upon the subject of this Petition I held a conversation with Mr. Morales; he told me that his King owed to the Citizens of this Territory between three and four hundred thousand dollars; that the Accounts had been transmitted to the Viceroy of Mexico, who was instructed to forward to this City the amount in Cash; and should the same arrive (said Morales), and no Agent here to receive it, the Creditors would experience inconvenience, since, in that case, they would be obliged to repair to Pensacola to receive payment.
                    “Finding therefore that there was no prospect of an Agent’s rendering the Creditors service, unless indeed money should arrive, I addressed a Letter (of which No. 2 is a Copy) to Morales and informed him that in the event of the arrival of money in the Mississippi destined for the payment of the King’s debts in this Territory, I would forward to him a blank Passport in which he was at liberty to insert the name of such person as he should authorize to receive and pay away the same. This communication led to a correspondence of which No. 3, 4 and 5 are copies.
                    “The enclosure marked A, and B, are copies of the Passports furnished Mr. Morales and Mr. Leonard.”
                